DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-40 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “send the selected response to the custodian administration module.” There is insufficient antecedent basis for the phrase “the custodian administration module.” See MPEP § 2173.05(e).
Claims 2-25 and 27-30 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Additionally, claim 3 recites the limitation “wherein the processing device is further configured to display, on the map of the relevancy rankings, the burden rankings associated with the data sources.” There is insufficient antecedent basis for the phrase “the burden rankings.” See MPEP § 2173.05(e).
Additionally, claim 19 recites the limitation “wherein the relevancy ranking indicates that the custodian is not relevant to the matter.” There is insufficient antecedent basis for the phrase “the custodian.” See MPEP § 2173.05(e).
Additionally, claim 20 recites the limitation “wherein the processing device is further configured to designate the custodian as released from the matter.” There is insufficient antecedent basis for the phrase “the custodian.” See MPEP § 2173.05(e).
Additionally, claim 21 recites the limitation “wherein the relevancy ranking indicates that the custodian is required to complete an additional interview.” There is insufficient antecedent basis for the phrase “the custodian.” See MPEP § 2173.05(e).
Additionally, claim 22 recites the limitation “wherein the processing device is further configured to designate the custodian as on hold for the matter.” There is insufficient antecedent basis for the phrase “the custodian.” See MPEP § 2173.05(e).
Additionally, claim 23 recites the limitation “prompt the user to enter, from the user device, at least one evidence record associated with the custodian.” There is insufficient antecedent basis for the phrase “the custodian.” See MPEP § 2173.05(e).
Claims 26 and 31-40 are rejected for substantially the same reasons given above.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-30 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 27 fails to contain a reference to a claim previously set forth. The claim refers to the “method, as set forth in claim 17.” Claim 17 is drawn to a system.
Claims 28-30 are rejected for substantially the same reasons given above.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 9-11, 15-21, 23-26, 31-32, 34-36, and 40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 may be characterized as a system for determining a relevancy ranking for an electronically stored information (ESI) custodian. This claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: The claim recites a judicial exception.

The following limitations encompass a method of organizing human activity: (1) “prompt the user to select … a response from the plurality of response options to the at least one question;” (2) “receive the selected response;” (3) “send the selected response;” (4) “receive the selected response to the at least one question;” (5) “retrieve the respective value from the custodian assessment data table as a function of the selected response;” (6)51 “H&H Docket No. 068689.00004determine a relevancy ranking based on the respective value of the selected response and the respective algorithm associated with the selected proportionality scoring option;” (7) and “assign the relevancy ranking to the custodian.” 
These limitations are directed to the interactions of a legal professional and an ESI custodian for the purpose of determining the relevancy of an ESI custodian. These activities constitute a legal interaction. See MPEP 2106.04(II)(B). 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application.
The claim recites the additional elements of performing the claimed process using: (1) a server, and (2) a user device. The server comprises a database configured to store data in tables and a processing device including a communications module. The recited server and user device constitute generic computer technologies. A general-purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). 
 MPEP § 2106.05(g). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception.
As discussed above, the additional elements of performing the claimed process using a server and a user device amounts to no more than mere instructions to apply the abstract idea using generic computer technology. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Furthermore, courts have recognized that storing and retrieving data is a well-understood, routine, and conventional activity. MPEP ¶ 2106.05(d)(II).
As discussed above, the utilization of a user interface to establish and maintain data and the utilization of a user interface to display a map of assigned relevancy rankings are insignificant post-solution activities related to mere data gathering/data output. These user interfaces are recited at a high-level of generality. The mere recitation of a generic user interface does not amount to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Additionally, gathering data and presenting data are well-understood, routine, and conventional activities. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1365-1364.
Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion: Ineligible
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 2, which depends on claim 1, is directed to additional data gathering and “establishing” a burden ranking. First, as explained above, data gathering is an insignificant pre-solution activity, and is a well-understood, routine, and conventional activity. Second, establishing a burden ranking encompasses a method of organizing human activity. Therefore, the claim is not patent eligible.
Claim 3, which depends on claim 2, is directed to displaying the established burden ranking. The user interface is recited at a high-level of generality. As explained above, presenting data by means of a generic user interface is an insignificant post-solution activity, and is a well-understood, routine, and conventional activity. Therefore, the claim is not patent eligible. 
Claim 4, which depends on claim 3, is directed to “establishing” a burden ranking. Establishing a burden ranking encompasses a method of organizing human activity. Therefore, the claim is not patent eligible.
Claim 6, which depends on claim 1, is directed to additional data gathering and “establishing” a cost associated with each data source. First, as explained above, data gathering is an insignificant pre-solution activity, and is a well-understood, routine, and conventional activity. Second, establishing a cost associated with a data source encompasses a method of organizing human activity. Therefore, the claim is not patent eligible.
Claim 7, which depends on claim 6, is directed to displaying the established costs associated with the data sources. The user interface is recited at a high-level of generality. As explained above, presenting data by means of a generic user interface is an insignificant post-solution activity, and is a well-understood, routine, and conventional activity. Therefore, the claim is not patent eligible. 
Claim 9, which depends on claim 1, is directed to additional data gathering and “establishing” a burden ranking and a cost associated with each data source. First, as explained above, data gathering is an insignificant pre-solution activity, and is a well-understood, routine, and conventional activity. Second, establishing a burden ranking and a cost associated with a data source encompasses a method of organizing human activity. Therefore, the claim is not patent eligible.
Claim 10, which depends on claim 9, is directed to displaying the established burden rankings and costs associated with the data sources. The user interface is recited at a high-level of generality. As explained above, presenting data by means of a generic user interface is an insignificant post-solution activity, and is a well-understood, routine, and conventional activity. Therefore, the claim is not patent eligible. 
Claim 11, which depends on claim 10, is directed to “establishing” a burden ranking. Establishing a burden ranking encompasses a method of organizing human activity. Therefore, the claim is not patent eligible.
Claim 15, which depends on claim 1, is directed to additional data gathering. First, as explained above, data gathering is an insignificant pre-solution activity, and is a well-understood, routine, and conventional activity. Second, as explained above, data storage amounts to no more than mere instructions to apply the abstract idea using generic computer technology and is a well-understood, routine, and conventional activity. Therefore, the claim is not patent eligible.
Claim 16, which depends on claim 1, is directed to additional data gathering. First, as explained above, data gathering is an insignificant pre-solution activity, and is a well-understood, routine, and conventional activity. Second, as explained above, data storage amounts to no more than mere instructions to apply the abstract idea using generic computer technology and is a well-understood, routine, and conventional activity. Therefore, the claim is not patent eligible.
Claim 17, which depends on claim 1, is directed to additional data gathering. First, as explained above, data gathering is an insignificant pre-solution activity, and is a well-understood, routine, and conventional activity. Second, as explained above, data storage amounts to no more than mere instructions to apply the abstract idea using generic computer technology and is a well-understood, routine, and conventional activity. Therefore, the claim is not patent eligible.
Claim 18, which depends on claim 1, is directed to additional data gathering, and preparing an interview and receiving responses to the interview. First, as explained above, data gathering is an insignificant pre-solution activity, and is a well-understood, routine, and conventional activity. Second, as explained above, data storage amounts to no more than mere instructions to apply the abstract idea using generic computer technology and is a well-understood, routine, and conventional activity. Finally, administering an interview encompasses a method of organizing human activity. Therefore, the claim is not patent eligible.
Claim 19, which depends on claim 10, is directed to the implications of the relevancy ranking. The implications of a relevancy ranking encompass a method of organizing human activity. Therefore, the claim is not patent eligible.
Claim 20, which depends on claim 10, is directed to designating a custodian as released from a matter. The particular designation of a custodian encompasses a method of organizing human activity. Therefore, the claim is not patent eligible.
Claim 21, which depends on claim 10, is directed to indicating that a custodian is required to complete an additional interview. The particular indication of a custodian encompasses a method of organizing human activity. Therefore, the claim is not patent eligible.
Claim 23, which depends on claim 1, is directed to additional data gathering, and preparing a questionnaire and receiving responses to the interview. First, as explained above, data gathering is an insignificant pre-solution activity, and is a well-understood, routine, and conventional activity. Second, as explained above, data storage amounts to no more than mere instructions to apply the abstract idea using generic computer technology and is a well-
Claim 24, which depends on claim 23, is directed to additional data gathering and determining an evidence ranking. First, as explained above, data gathering is an insignificant pre-solution activity, and is a well-understood, routine, and conventional activity. Second, establishing an evidence ranking encompasses a method of organizing human activity. Therefore, the claim is not patent eligible.
Claim 25, which depends on claim 24, is directed to determining a proportionality ranking. Establishing a proportionality ranking encompasses a method of organizing human activity. Therefore, the claim is not patent eligible.
Claims 26, 31-32, and 34-36 are directed to a method for performing the functions of the system recited in claims 1-4, 6-7, 9-11, 15-21, 23-25, and 27-30. The method claims are no different than the corresponding system claims in substance. Accordingly, these claims are subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014).
Claim 40 is directed to instructions stored in a medium that implement the functions of the system recited in claim 1. The media claim is no different than the corresponding system claim in substance. Accordingly, this claim is subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014).

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/Primary Examiner, Art Unit 2144